United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, RASPEBURG POST
OFFICE, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1580
Issued: February 19, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 19, 2019 appellant filed a timely appeal from a June 20, 2019 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish that her right
sacroiliac joint condition was causally related to the accepted factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the June 20, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On April 10, 2019 appellant, then a 33-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed a right hip condition due to constant reaching,
twisting, and turning required to place mail into boxes when delivering to approximately 300
houses on her route, while in the performance of duty. She indicated that she first became aware
of her condition and its relationship to factors of her federal employment on February 11, 2019.
Appellant stopped work on February 13, 2019.
In a development letter dated April 18, 2019, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion. In a separate letter of even date,
OWCP requested additional information from the employing establishment regarding appellant’s
claim. It afforded both parties 30 days to submit the requested information.
Thereafter, OWCP received a report dated February 12, 2019 from Susan Giscombe, a
nurse practitioner, who related appellant’s complaints of having significant difficulties with the
physical requirements of her job because of lower, right-sided back pain. Ms. Giscombe diagnosed
lumbar strain and recommended that appellant’s duty status be updated to no driving. In an
addendum report dated February 13, 2019, she noted that appellant could return to modified work
on February 13, 2019 with occasional walking and standing, and with a 10-pound lifting, pushing,
and pulling restriction.
In a February 26, 2019 report, Dr. Michael A. Randolph, a Board-certified specialist in
internal medicine, noted that appellant experienced pain in the right posterior hip that was
aggravated by prolonged standing and sitting. He related that on approximately February 12, 2019
appellant started to notice pain into her right hip, which occurred while she was working as a mail
carrier. Dr. Randolph diagnosed appellant with a sprain of the sacroiliac joint. He opined that
appellant was not advised to continue with her normal occupational tasks until the resolution of
her symptoms. On March 14, 2019 Dr. Randolph related that appellant was seen in a follow up
for chronic lower leg and possible S1 joint dysfunction attributed to her job as a mail carrier. He
again diagnosed sacroiliac sprain. In an April 15, 2019 report, Dr. Randolph again diagnosed
sacroiliac joint sprain, and related that appellant experienced muscle spasm in the lumbar spine.
He also indicated that she was still unable to work at that time.
On April 29, 2019 appellant responded to OWCP’s development questionnaire. She stated
that she began feeling right hip pain on February 11, 2019 while delivering on her mounted
(vehicular) route. Appellant noted that, while on her mounted route, she performed twisting,
turning, and reaching motions while sitting to deliver mail. She estimated that she averaged 300
deliveries daily on her mounted route, which lasted three hours. Appellant indicated that she had
been working her route for approximately seven months and had no prior injury or illness related
to her right hip.
By decision dated June 20, 2019, OWCP denied appellant’s claim, finding that the medical
evidence submitted was insufficient to establish causal relationship between her diagnosed medical
conditions and the accepted factors of her federal employment.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.7
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.8 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.9
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish causal relationship.10

3

Supra note 1.

4

S.P., Docket No. 19-0819 (issued January 10, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

M.C., Docket No. 19-1192 (issued January 6, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

20 C.F.R. § 10.115; D.O., Docket No. 19-1437 (issued January 2, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7
See M.C., supra note 5; Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
8

A.W., Docket No. 19-1277 (issued January 3, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

S.P., supra note 4; Leslie C. Moore, 52 ECAB 132 (2000).

10

A.W., supra note 8; Gary L. Fowler, 45 ECAB 365 (1994).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her right
sacroiliac joint condition was causally related to the accepted factors of her federal employment.
In his February 26, 2019 report, Dr. Randolph discussed appellant’s complaints of right
hip pain that she related were aggravated by prolonged standing and sitting. He related that her
symptoms began on approximately February 12, 2019 when she noticed right hip pain while
delivering mail. Dr. Randolph diagnosed sprain of the sacroiliac joint. The Board has held that
the mere fact that appellant’s symptoms arise during a period of employment or produce symptoms
revelatory of an underlying condition does not establish a causal relationship between a diagnosed
condition and employment factors.11 A medical opinion must provide an explanation of how
specific employment factors physiologically caused or aggravated the diagnosed conditions.12 As
Dr. Randolph’s report did not contain a rationalized medical opinion regarding causal relationship,
it is of limited probative value.13
In his March 14, 2019 report, Dr. Randolph related that appellant’s sacroiliac joint
dysfunction was attributed to her job as a mail carrier. Although Dr. Randolph supported causal
relationship, he did not provide medical rationale explaining the basis of his conclusory opinion
regarding the causal relationship between appellant’s right hip sacroiliac joint dysfunction and the
factors of her federal employment.14 As such, this report is of limited probative value.
In an April 15, 2019 report, Dr. Randolph noted that appellant continued to experience
discomfort in the right hip and lower back. He diagnosed sprain of the sacroiliac joint, but failed
to relate the sprain to the accepted factors of appellant’s federal employment. The Board has held
that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.15 The Board, therefore, finds
that Dr. Randolph’s reports, which lack medical rationale regarding causal relationship, are
insufficient to establish appellant’s claim.
OWCP also received February 12 and 13, 2019 reports, wherein Ms. Giscombe, a nurse
practitioner, diagnosed a lumbar strain. These reports are of no probative value because nurse

11

A.B., Docket No. 19-0734 (issued August 22, 2019); see C.L., Docket No. 16-1078 (issued October 21, 2016);
William Nimitz, Jr., 30 ECAB 567, 570 (1979).
12
13

See A.P., Docket No. 18-1690 (issued December 12, 2019).
K.G., Docket No. 18-1598 (issued January 7, 2020); see A.B., Docket No. 16-1163 (issued September 8, 2017).

14

K.G., id.; See T.M., Docket No. 08-0975 (issued February 6, 2009) (a medical report is of limited probative value
on the issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by
medical rationale).
15

S.P., supra note 4; M.C., supra note 5.

4

practitioners are not considered physicians under FECA.16 They are therefore insufficient to
establish appellant’s claim.
As appellant has not submitted rationalized medical evidence explaining a causal
relationship between her diagnosed medical conditions and the accepted factors of her federal
employment, the Board finds that she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
sacroiliac joint condition was causally related to the accepted factors of her federal employment.

Section 8101(2) of FECA provides that physicians “includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law.” 5 U.S.C. § 8101(2). See also S.J., Docket No. 19-0489 (issued January 13, 2020); David P. Sawchuk,
57 ECAB 316, 320 n.11 (2006) (finding that lay individuals such as physician assistants, nurses, and physical
therapists are not competent to render a medical opinion under FECA). See K.G., supra note 13 (a nurse practitioner
is not considered a physician under FECA).
16

5

ORDER
IT IS HEREBY ORDERED THAT the June 20, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 19, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

